April 13, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-2278

                ALVARO RAFAEL MARQUEZ-BOLANO,

                    Petitioner, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                    Respondent, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]
                                                       

                                         

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                         

Alvaro Rafael Marquez-Bolano on brief pro se.
                            
Daniel  F. Lopez  Romo, United  States Attorney,  Ivan  Dominquez,
                                                                 
Assistant United States Attorney,  and Jose A. Quiles-Espinosa, Senior
                                                          
Litigation Counsel, on brief for appellee.

                                         

                                         

     Per  Curiam.   Contrary to  appellant's contention,  the
                

supervised release provision  of the Anti-Drug  Abuse Act  of

1986 (ADAA),  Pub.  L. No.  99-570,  100 Stat.  3207,  became

effective on the date of  the ADAA's enactment, i.e., October

27,  1986.   Gozlon-Peretz  v.  United States,  498  U.S. 395
                                             

(1991).    The  no-parole  provisions  of  the  ADAA   became

effective on  that date, as  well.   United States v.  De Los
                                                             

Santos-Himitola, 924  F.2d 380,  381 (1st  Cir. 1991).   And,
               

although Gozlon-Peretz  involved 21 U.S.C.    841 (controlled
                      

substances), we have held that its rationale applies  equally

to the parallel  provisions in  21 U.S.C.    960  (controlled

substance on  board vessel subject to  jurisdiction of United

States).  Padilla Palacios v. United States, 932 F.2d 31, 33-
                                           

34 (1st Cir. 1991).  The appellant is not eligible for parole

and  his sentence, which included a 5 year term of supervised

release, was lawful.

     The judgment of the district court, dated September  23,

1992,  and the amended  judgment, dated October  1, 1992, are

affirmed.